Opinion issued January 26, 2007








 




In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00036-CV



IN RE PEOPLE 1ST HEALTHCARE, INC., Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION

 Relator, People 1st Healthcare, Inc., has filed a petition for writ of mandamus,
challenging an order signed by the respondent (1) on January 16, 2007.  The order
compels arbitration between relator and real party in interest, Blue Cross and Blue
Shield of Texas and stays relator's claims, including its request for a temporary
injunction.  Relator requests this Court to order the respondent to vacate the January
16, 2007 order and to sign "an order preserving the status quo and enjoining the
destruction of all or an essential part of the subject matter of the controversy . . . ."  
Relator has also filed a motion for temporary relief in this Court.
	We deny the motion for temporary relief.  We further deny the petition for writ
of mandamus. 
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.
1.             
             
         -